Exhibit 99.1 Investor and Media Inquiries: David A. Christiansen (610) 208-3065 dchristiansen@cartech.com CARPENTER TECHNOLOGY REPORTS FOURTH QUARTER AND FULL YEAR RESULTS ● Fourth quarter and full year positive free cash flow of $71.5 million and $11.2 million respectively ● Fourth quarter revenues net of surcharges down 45% from year earlier ● Fourth quarter loss from continuing operations of $20.8 million or $0.48 per diluted share, including $0.14 per share of restructuring charges WYOMISSING, Pa., July 30, 2009 Carpenter Technology Corporation (NYSE:CRS) today reported a loss from continuing operations of $20.8 million or $0.48 per diluted share for the fiscal fourth quarter ended June 30, 2009, which included restructuring costs of $7.3 million or $0.14 per share for a previously announced facility closure. This compares with income from continuing operations of $37.4 million or $0.81 per diluted share for the same quarter a year earlier. Fourth quarter revenues, excluding surcharges, were down 45 percent compared to last year.For the year, the Company generated $11.2 million in positive free cash flow. "Despite the difficult economic conditions and a high level of capital investment, we achieved our goal of generating positive free cash flow for the full year,” said Anne L. Stevens, chairman and chief executive officer. “As expected, we experienced a decline in our revenues and earnings this quarter, consistent with our comments three months ago.Continuing weak global manufacturing activity affected demand throughout our customer base, and especially in our higher value energy and aerospace products.” Page 1 of 10 “With a strong emphasis on operations, we were able to generate positive free cash flow and maintain our solid balance sheet, despite a downturn that is broader and more severe than the one we went through in 2002-2003. The Company has reduced inventories, dramatically lowered production labor hours and other costs and closely managed customer receivables,” said Stevens. “We will continue to focus on reducing costs in all areas, improving our manufacturing efficiencies and preparing for the market recovery when it comes. At the same time we will pursue our growth strategy and increase our investments in research and development.” During the quarter, the Company incurred $7.3 million in costs associated with the closing of its Crawley, UK metal strip manufacturing facility, which will reduce fixed costs and utilize existing production capacity more efficiently. Fourth Quarter and Year End Results Financial highlights for the fourth quarter and full fiscal year include: (millions, except EPS & pounds sold) 4Q 2009 4Q 2008 FY 2009 FY 2008 Net Sales $ 256.9 $ 556.3 $ 1,362.3 $ 1,953.5 Net Sales excluding surcharge (a) $ 213.4 $ 390.1 $ 1,055.2 $ 1,367.7 (Loss)/Income from continuing operations $ (20.8 ) $ 37.4 $ 47.9 $ 200.5 Diluted EPS from continuing operations $ (0.48 ) $ 0.81 $ 1.08 $ 4.12 Free cash flow (a) $ 71.5 $ 26.9 $ 11.2 $ 213.4 (b) Pounds sold (000) 32,466 65,028 167,040 223,460 (a) non-GAAP financial measure that is explained in the attached tables (b) includes net proceeds of $101.6 million from sale and acquisition of businesses Page 2 of 10 Net sales for the fourth quarter were $256.9 million, a decline of 54 percent from a year earlier. Excluding surcharge revenue, net sales were $213.4 million, or 45 percent lower than the same quarter a year ago. Total pounds sold in the fourth quarter declined 50 percent from the fourth quarter a year ago. Volumes shipped by the Premium Alloys Operations segment decreased 55 percent as a result of lower demand in the aerospace and energy markets. Pounds sold by the Advanced Metals Operations segment dropped 47 percent due to lower industrial, automotive and consumer demand. Gross profit was $8.4 million in the fourth quarter compared with $117.3 million a year earlier. Excluding surcharge revenue, gross margin was 3.9 percent, compared with 30.1 percent last year. SG&A expenses were $33.2 million, a decrease of 45 percent from the 2008 fourth quarter which included a $21 million special litigation reserve. Excluding the impact of changes in net pension expense and the special litigation reserve, SG&A improved by 19 percent over last year. Operating income declined to a loss of $32.1 million, compared with income of $57.2 million for the 2008 fourth quarter. Excluding surcharge revenue, the Crawley restructuring and the 2008 special litigation reserve, operating margin was negative 11.6 percent, down from a positive 20.0 percent last year. The lower gross margin and operating margin primarily resulted from reduced demand levels and related manufacturing inefficiencies.The margins were also adversely affected by a leaner mix of products due to lower demand for premium alloys for energy and aerospace applications. In addition, fourth quarter margins were negatively impacted by about $12 million of LIFO and other quarterly accounting effects from nickel prices and reductions in inventory levels, as the Companydiscussed last quarter. Page 3 of 10 The income tax provision in the fourth quarter was a benefit of $13.2 million or 38.8% of pre-tax loss, compared with an income tax expense of $17.2 million or 31.5 percent of pre-tax income a year ago. The tax benefit reflects the operating loss and a $1.6 million favorable adjustment related to a prior tax period. Income from continuing operations in the fourth quarter was a loss of $20.8 million or $0.48 per diluted share, compared with income from continuing operations of $37.4 million or $0.81 per diluted share for the fourth quarter a year earlier. Free cash flow, defined as cash from operations less capital expenditures and dividends, was positive by $71.5 million in the fourth quarter. This reflects substantial efforts to reduce inventory levels. Markets Aerospace market sales were $120.4 million in the fourth quarter, down 42 percent compared with the same period a year ago. Excluding surcharge revenue, aerospace sales were down 31 percent on 32 percent lower volume.The decline reflected lower airplane build levels and reduced revenue passenger miles.Excess inventory in the supply chain for both jet engine components and fasteners also contributed to the lower demand. Industrial market sales in the fourth quarter were $55.4 million, down 60 percent compared with the fourth quarter of fiscal 2008. Excluding surcharge, industrial sales decreased 50 percent on 53 percent lower volume.The decline reflects strong competitive pricing pressures and cautious customer buying behavior. Page 4 of 10 Medical market shipments were up 3 percent in the fourth quarter although sales decreased to $27.2 million, down 30 percent from the fourth quarter of fiscal 2008.Excluding surcharge revenue, medical sales declined 26 percent from the prior year. Volume increases reflect higher demand for materials for implant and medical instrument applications, while the revenue decline came from lower market costs for titanium and a leaner mix of products. Consumer market sales were $20.5 million, a decrease of 55 percent from the fourth quarter of fiscal 2008.
